

116 HR 7858 IH: Helping Owners Maintain Economic Security Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7858IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Evans introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the provision of notice to homeowners regarding available housing relief to respond to the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Helping Owners Maintain Economic Security Act of 2020 or the HOMES Act of 2020.2.Notice to homeownersSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—(1)in subsection (b)(1), by inserting after covered period, the following: which term for purposes of this section shall have the meaning given such term in section 623(a)(1)(F)(i) of the Fair Credit Reporting Act,; and(2)by adding at the end the following new subsection:(d)Notice to homeowners of available relief(1)Notice requirementSubject only to paragraph (3), not later than the expiration of the 30-day period beginning upon the date of the enactment of this subsection, each servicer of a Federally backed mortgage loan shall send, by first class United States mail, written notice to the mortgagor sufficient to inform such mortgagor in plain language of the mortgagor’s eligibility to request forbearance under subsection (b).(2)ContentThe notice established pursuant to paragraph (1) shall include a statement—(A)that section 4022(b) of the CARES Act provides that, during the covered period, a borrower with a Federally backed mortgage loan experiencing a financial hardship due, directly or indirectly, to the COVID–19 emergency may receive a forbearance on such loan for up to 180 days, regardless of delinquency status, by submitting a request to the loan servicer and affirming that the borrower is experiencing a financial hardship during the COVID–19 emergency, and that such forbearance period shall be extended for an additional 180 days at the request of the borrower;(B)explaining that the mortgagor can seek language assistance and general help through a housing counseling agency in the area that is approved by the Department of Housing and Urban Development and providing information on how to find such an approved housing counseling agency;(C)that the moratorium under the CARES Act does not terminate the mortgagor’s obligation to make payments due under the mortgage;(D)that mortgagor will owe any mortgage arrearages that accrue during the moratorium under the CARES Act; and(E)that mortgagors are encouraged to contact their mortgage servicer if they are having trouble making payments due under their mortgage.(3)ExemptionA servicer shall not be required to send notice pursuant to paragraph (1) to any mortgagor who has previously requested forbearance under subsection (b)..3.Notice to multifamily housing mortgagorsSection 4023 of the CARES Act (15 U.S.C. 9057) is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following new subsection:(f)Notice to borrower of available relief(1)Notice requirementSubject only to paragraph (3), not later than the expiration of the 30-day period beginning upon the date of the enactment of this subsection, each servicer of a Federally backed multifamily mortgage loan shall send, by first class United States mail, written notice to the multifamily borrower under such loan sufficient to inform such borrower in plain language of the borrower’s eligibility to request forbearance under subsection (b).(2)ContentThe notice established pursuant to paragraph (1) shall include a statement—(A)explaining that the borrower can seek language assistance and general help through a housing counseling agency in the area that is approved by the Department of Housing and Urban Development and providing information on how to find such an approved housing counseling agency;(B)that the forbearance under the CARES Act does not terminate the borrower’s obligation to make payments due under the mortgage;(C)that borrower will owe any mortgage arrearages that accrue during the forbearance under the CARES Act;(D)explaining the renter protections under section subsection (d) of section 4023 of the CARES Act and the prohibitions under subsection (e) of such section; and(E)that borrowers are encouraged to contact their mortgage servicer if they are having trouble making payments due under their mortgage.(3)ExemptionA servicer shall not be required to send notice pursuant to paragraph (1) to any multifamily borrower who has previously requested forbearance under subsection (b)..4.Model notices(a)DevelopmentNot later than the expiration of the 7-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development, the Secretary of Agriculture, the Secretary of Veterans Affairs, and the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation, at the direction of the Director of the Federal Housing Finance Agency, shall jointly establish notices that are sufficient to comply with the requirements of sections 4022(d) and 4023(f) of the CARES Act, as added by the amendments made by sections 2 and 3 of this Act, respectively.(b)AvailabilitySuch agency heads and entities shall take such actions as may be necessary—(1)to publicize the availability of such notices to servicers of a Federally backed mortgage loans and Federally backed multifamily mortgage loans; and(2)to make such notices publicly and widely available for use by servicers of a Federally backed mortgage loans and Federally backed multifamily mortgage loans.